          Case 1:18-cv-02757-CCB Document 13 Filed 06/16/20 Page 1 of 1



                                       UNITED STATES DISTRICT COURT
                                               DISTRICT OF MARYLAND

             CHAMBERS OF                                                                   U.S. COURTHOUSE
          CATHERINE C. BLAKE                                                          101 WEST LOMBARD STREET
     UNITED STATES DISTRICT JUDGE                                                    BALTIMORE, MARYLAND 21201
                                                                                              (410) 962-3220
                                                                                            Fax (410) 962-6836


                                               June 16, 2020

MEMORANDUM TO COUNSEL

       Re:      United States of America v. Dustin A. Wiles, et al.
                Civil Case No. CCB-18-2757

Dear Counsel:

        Thank you for your June 12, 2020, status report and the accompanying proposed order.
(ECF 12). Please advise regarding the status of the case in the United States District Court for
the Middle District of Pennsylvania and whether the District Court and the United States Marshal
for the Middle District of Pennsylvania are aware of and agree to the proposed order. Please
respond by June 30, 2020.

        Despite the informal nature of this ruling, it shall constitute an Order of Court, and the
Clerk is directed to docket it accordingly.


                                                      Sincerely yours,

                                                      /s/

                                                      Catherine C. Blake
                                                      United States District Judge
